Delehanty, S.
In this accounting proceeding there is controversy respecting whether a premium paid on the redemption of certain bonds is to be credited to principal or to income account. The bonds were called at 105 and accrued interest. The court holds that the interest from the last coupon date to the date of redemption properly belongs in income account and that the premium paid for the privilege of redemption properly belongs in capital account. (Whittemore v. Beekman, 2 Dem. 275, 285; Scovel v. Roosevelt, 5 Redf. 121, 124, 128.) Here the court holds that the *815premium paid constitutes a capital increase wholly. Income account will have the benefit of income on that increase but is not entitled to participate in the bonus paid for the privilege of redemption. The court sustains the objection of the special guardian in this respect. The compensation of the special guardian has been fixed.
Submit, on notice or consent, decree settling the account accordingly.